Exhibit 10.4

MARATHON OIL CORPORATION

2007 INCENTIVE COMPENSATION PLAN

PERFORMANCE UNIT AWARD AGREEMENT

2007-2009 PERFORMANCE CYCLE

Pursuant to this Award Agreement and the Marathon Oil Corporation 2007 Incentive
Compensation Plan (the “Plan”), MARATHON OIL CORPORATION (the “Corporation”)
hereby grants to [NAME] (the “Participant”), an employee of the Corporation or a
Subsidiary, on May 30, 2007, [NUMBER] performance units  (“Performance Units”),
conditioned upon the Corporation’s TSR Percentile Ranking for the 2007-2009
Performance Cycle.  The Performance Units are subject to the following terms and
conditions:

1.                                      Relationship to the Plan.

This grant of Performance Units is subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations thereunder, if any,
that have been adopted by the Committee. Except as defined herein (including in
Paragraph 13 of this Award Agreement), capitalized terms shall have the same
meanings ascribed to them under the Plan. To the extent that any provision of
this Award Agreement conflicts with the express terms of the Plan, the terms of
the Plan shall control and, if necessary, the applicable provisions of this
Award Agreement shall be hereby deemed amended so as to carry out the purpose
and intent of the Plan. References to the Participant also include the heirs or
other legal representatives of the Participant.

2.             Determination of Payout Percentage.  As soon as practical
following the close of the 2007-2009 Performance Cycle, the Committee shall
determine the TSR Percentile Ranking.  Thereafter, the Committee shall determine
the Payout Percentage as follows:

(a)            If the TSR Percentile Ranking is below the 25th percentile, the
Payout Percentage shall be zero.

(b)           If the TSR Percentile Ranking is at or above the 25th percentile,
the Payout Percentage shall be equal to or less than the TSR Percentile Ranking
multiplied by 2.

(c)            Notwithstanding anything herein to the contrary, the Committee
has sole and absolute authority and discretion to reduce the Payout Percentage
as it may deem appropriate.

3.             Vesting of Performance Units.  Unless the Participant’s right to
the Performance Units is previously forfeited or vested in accordance with
Paragraphs 4, 5, 6, or 7, following the Committee’s determinations pursuant to
Paragraph 2, the Participant shall vest in and be entitled to receive a cash
payment equal to the product of (i) the number of Performance Units granted
hereunder and (ii) the Payout Value.  Such cash payment shall be made as soon as
administratively feasible following the Committee’s determination under
Paragraph 2 and, in any event, during the calendar year following the close of
the 2007-2009 Performance Cycle.  If, in accordance with the Committee’s
determination under Paragraph 2, the Payout Value is zero, the Participant shall
immediately forfeit any and all rights to the Performance Units.  Upon the
vesting and/or forfeiture of the Performance Units pursuant to this Paragraph 3
and the making of the related cash payment, if

1


--------------------------------------------------------------------------------


any, the rights of the Participant and the obligations of the Corporation under
this Award Agreement shall be satisfied in full.

4.             Termination of Employment.  If Participant’s Employment is
terminated prior to the close of the 2007-2009 Performance Cycle for any reason
(including non-Mandatory Retirement) other than death or Mandatory Retirement,
the Participant’s right to the Performance Units shall be forfeited in its
entirety as of such termination, and the rights of the Participant and the
obligations of the Corporation under this Award Agreement shall be terminated.

5.             Termination of Employment due to Death.  If Participant’s
Employment is terminated by reason of death prior to the close of the 2007-2009
Performance Cycle, the Participant’s right to receive the Performance Units
shall vest in full as of the date of death and the Payout Percentage shall be
100%.  A cash payment equal to the vested value of the Performance Units shall
be made in accordance with Paragraph 3 on the first day of the third month
following the death of the Participant.  Such vesting shall satisfy the rights
of the Participant and the obligations of the Corporation under this Award
Agreement in full.

6.             Termination of Employment due to Mandatory Retirement.  In the
event of the Mandatory Retirement of the Participant on or after July 1, 2008,
the Participant’s Performance Units may be considered for vesting following the
close of the 2007-2009 Performance Cycle.  At the discretion of the Committee,
the Participant may vest in and be entitled to receive a cash payment equal to
the product of (i) the percentage equal to the days of Participant’s Employment
during the 2007-2009 Performance Cycle divided by the total days in the
2007-2009 Performance Cycle, (ii) the number of Performance Units granted
hereunder, and (iii) the Payout Value.  Such cash payment shall be made as soon
as administratively feasible following the Committee’s determination under
Paragraph 2 and, in any event, during the calendar year following the close of
the 2007-2009 Performance Cycle.  If, in accordance with the Committee’s
determination under Paragraph 2, the Payout Value is zero, the Participant shall
immediately forfeit any and all rights to the Performance Units.  Upon the
vesting and/or forfeiture of the Performance Units pursuant to this Paragraph 6
and the making of the related cash payment, if any, the rights of the
Participant and the obligations of the Corporation under this Award Agreement
shall be satisfied in full.  The death of the Participant following Mandatory
Retirement but prior to the close of the 2007-2009 Performance Cycle shall have
no effect on this Paragraph 6.

7.             Vesting Upon a Change of Control.  Notwithstanding anything
herein to the contrary, upon the occurrence of a Change in Control prior to the
end of the 2007-2009 Performance Cycle, the Participant’s right to receive the
Performance Units, unless previously forfeited pursuant to Paragraph 4, shall
vest in full and the Payout Percentage shall be 100%.  A cash payment equal to
the vested value of the Performance Units shall be made in accordance with
Paragraph 3 on the first day of the third month following the Change in
Control.  Such vesting shall satisfy the rights of the Participant and the
obligations of the Corporation under this Award Agreement in full.

8.             Taxes.  Pursuant to Section 13 of the Plan, the Corporation or
its designated representative shall have the right to withhold applicable taxes
from the cash otherwise payable to the Participant, or from other compensation
payable to the Participant, at the time of the vesting and delivery of such cash
payment.

2


--------------------------------------------------------------------------------


9.             No Shareholder Rights.  The Participant shall in no way be
entitled to any of the rights of a shareholder as a result of this Award
Agreement.

10.          Nonassignability.  Upon the Participant’s death, the Performance
Units may be transferred by will or by the laws governing the descent and
distribution of the Participant’s estate.  Otherwise, the Participant may not
sell, transfer, assign, pledge or otherwise encumber any portion of the
Performance Units, and any attempt to sell, transfer, assign, pledge, or
encumber any portion of the Performance Units shall have no effect.

11.           No Employment Guaranteed.  Nothing in this Award Agreement shall
give the Participant any rights to (or impose any obligations for) continued
Employment by the Corporation or any Affiliate thereof or successor thereto, nor
shall it give such entities any rights (or impose any obligations) with respect
to continued performance of duties by the Participant.

12.           Modification of Agreement.  Any modification of this Award
Agreement shall be binding only if evidenced in writing and signed by an
authorized representative of the Corporation, provided that no modification may,
without the consent of the Participant, adversely affect the rights of the
Participant hereunder.

13.           Definitions.  For purposes of this Award Agreement:

“2007-2009 Performance Cycle” means the period from January 1, 2007 to December
31, 2009.

“Beginning Stock Price” means the average of the daily closing price of common
stock for each trading day of the calendar month preceding the commencement of
the 2007-2009 Performance Cycle, historically adjusted, if necessary, for any
stock split, stock dividend, recapitalizations, or similar corporate events that
occur during the measurement period.

“Change in Control,” unless otherwise defined by the Committee, means a change
in control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended, whether or not the Corporation is then subject to such
reporting requirement; provided, that, without limitation, such a change in
control shall be deemed to have occurred if:

(i)            any person (as defined in Sections 13(d) and 14(d) of the
Exchange Act) (a “Person”) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Plan the term “Person” shall not include (A)
the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of

3


--------------------------------------------------------------------------------


the Corporation or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) a
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation; and provided, further, however, that for purposes of this
paragraph (i), there shall be excluded any Person who becomes such a beneficial
owner in connection with an Excluded Transaction (as defined in paragraph (iii)
below);

(ii)           the following individuals cease for any reason to constitute a
majority of the number of Directors then serving:  individuals who, on the date
hereof, constitute the Board and any new Director (other than a Director whose
initial assumption of office is in connection with an actual or threatened
election contest including but not limited to a consent solicitation, relating
to the election of Directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved; or

(iii)          there is consummated  a merger or consolidation of the
Corporation or any direct or indirect subsidiary thereof with any other
corporation, other than a merger or consolidation (an “Excluded Transaction”)
which would result in the holders of the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving corporation or any parent thereof) at least 50% of the combined voting
power of the voting securities of the entity surviving the merger or
consolidation (or the parent of such surviving entity) immediately after such
merger or consolidation, or the stockholders of the Corporation approve a plan
of complete liquidation of the Corporation, or there is consummated the sale or
other disposition of all or substantially all of the Corporation’s assets.

Notwithstanding any other provision to the contrary, in no event shall the
transfer of ownership interests in the Corporation in and of itself constitute a
Change in Control under this Award Agreement.

“Cumulative Dividends” means the sum of all cash dividends paid on a share of
common stock during the 2007-2009 Performance Cycle.  The Participant shall not
be entitled to receive any dividend payments in conjunction with this award of
Performance Units.

“Employment” means employment with the Corporation or any of its Subsidiaries. 
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status.

“End Stock Price” means the average of the daily closing price of common stock
for each trading day of the calendar month ending on the last day of the
2007-2009 Performance Cycle.

“Mandatory Retirement” means termination of Employment as a result of the
Corporation’s policy, if any, requiring the mandatory retirement of officers
and/or other

4


--------------------------------------------------------------------------------


employees upon reaching a certain age or milestone.

“Payout Percentage” means the percentage (between 0% and 200%) determined by the
Committee in accordance with the procedures set forth in Paragraph 2, which
shall be used to determine the value of each Performance Unit.

“Payout Value” means, for each Performance Unit, the product of the Payout
Percentage and $1.00.

“Peer Group” means the companies that are members of the AMEX Oil Index as of
the last business day of the 2007-2009 Performance Cycle, or such other group of
companies as selected by the Committee at its discretion.

“Total Shareholder Return” or “TSR” means the number derived using the following
formula:

(End Stock Price — Beginning Stock Price) + Cumulative Dividends

   Beginning Stock Price.

“TSR Percentile Ranking” means the relative ranking of the Corporation’s Total
Shareholder Return for the 2007-2009 Performance Cycle as compared to the Total
Shareholder Return of the Peer Group companies during the 2007-2009 Performance
Cycle, expressed as a percentile ranking.

 

Marathon Oil Corporation

 

 

 

By

 

[g192981kki001.jpg]

 

 

Authorized Officer

 

5


--------------------------------------------------------------------------------